Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 27 has been amended to read as follows:

27. A method of processing an object, said method comprising: dropping the object into a perception system through an open top of the perception system, the perception system including a housing having an interior defined between the open top and an open bottom, a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; directing reflected illumination from the object via at least one upper mirror within the housing proximate the open top toward the first perception unit as the object falls through the interior of the housing; capturing first perception data of the object falling through the interior of the housing by the first perception unit; directing reflected illumination from the object via at least one lower mirror within the housing proximate the open bottom

Claim 37 has been amended as follows:

37. A drop perception system for processing one or more objects, said drop perception system comprising: a housing having an interior defined between an open top and an open bottom, wherein one or more objects are dropped into the housing through the open top and exit the housing through the open bottom; a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; at least one upper mirror within the housing proximate the open top, said at least one upper mirror for directing reflected illumination from the one or more objects toward the first perception unit as the one or more objects fall through the interior of the housing, said first perception unit for capturing first perception data of the one or more objects falling through the interior of the housing; at least one lower mirror within the housing proximate the open bottom, said at least one lower mirror for directing reflected illumination from the one or more objects toward the second perception unit as the one or more objects continue to fall through the interior of the housing, said second perception unit for capturing second perception data of the one or more objects falling through the interior of the housing; and identifying means for identifying whether more than one unique indicia is captured by any of the first perception data and the second perception data, thereby indicating 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653